FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 ANGEL LOPEZ-VALENZUELA; ISAAC              No. 11-16487
 CASTRO-ARMENTA,
              Plaintiffs-Appellants,          D.C. No.
                                           2:08-cv-00660-
                   v.                           SRB

 COUNTY OF MARICOPA; JOSEPH M.
 ARPAIO, MARICOPA COUNTY                       ORDER
 SHERIFF, IN HIS OFFICIAL CAPACITY;
 WILLIAM G. MONTGOMERY,
 MARICOPA COUNTY ATTORNEY, IN
 HIS OFFICIAL CAPACITY,
               Defendants-Appellees.


                   Filed January 2, 2014


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judges Murguia and Hurwitz did not participate in the
deliberations or vote in this case.